Citation Nr: 0638672	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  02-05 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for dermatitis 
herpetiformis.

2.  Entitlement to service connection for non-specific 
urethritis.

3.  Entitlement to service connection for hypothyroidism.

4.  Entitlement to service connection for residuals of a left 
foot injury.

5.  Entitlement to an initial disability evaluation in excess 
of 20 percent for lumbar strain.

6.  Entitlement to a disability evaluation in excess of 20 
percent for residuals of a right knee injury.

7.  Entitlement to a disability evaluation in excess of 20 
percent for residuals of a left knee injury.

8.  Entitlement to an initial disability evaluation in excess 
of 50 percent for anxiety with panic attacks and depression.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran-appellant had active service from September 1972 
to September 1975.  He also had periods of Active Duty for 
Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA) 
with National Guard and Reserve units between 1976 and 1996.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in September 2005, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho via the Appeals Management Center (AMC), in 
Washington, D.C. for additional development and 
readjudication.  Following the completion of the requested 
development, a supplemental statement of the case was issued 
in March 2006.  

It is noted that in September 2003, the veteran submitted a 
claim of entitlement to a total rating for individual 
unemployability due to service-connected disabilities.  This 
claim has not been adjudicated, and is therefore referred to 
the RO for appropriate action.  

The issue of entitlement to an initial disability evaluation 
in excess of 50 percent for anxiety with panic attacks and 
depression is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
decided herein has been obtained, and VA has satisfied the 
duty to notify the veteran of the law and regulations 
applicable to his claims and the evidence necessary to 
substantiate them.

2.  Dermatitis herpetiformis was not shown in service, nor 
did dermatitis herpetiformis result from disease or injury of 
service origin.

3.  The veteran does not currently have non-specific 
urethritis.

4.  Hypothyroidism was not shown in service, nor did 
hypothyroidism result from disease or injury of service 
origin, including any vaccination administered therein.

5.  The veteran does not currently have residuals of a left 
foot injury.  

6.  The service-connected lumbar strain is manifested by pain 
and moderate limitation of motion without incapacitating 
episodes.  

7.  The service-connected residuals of the right knee injury 
are manifested by moderate lateral instability.

8.  The service-connected residuals of the left knee injury 
are manifested by moderate lateral instability.


CONCLUSIONS OF LAW

1.  Dermatitis herpetiformis was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310, 
3.159, 3.303 (2006).

2.  Non-specific urethritis was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310, 3.159, 3.303 
(2006).

3.  Hypothyroidism was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.310, 3.159, 3.303 (2006).

4.  Residuals of a left foot injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310, 
3.159, 3.303 (2006).

5.  The criteria for a rating in excess of 20 percent for 
lumbar strain have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5292 
(2003).   

6.  The criteria for a rating in excess of 20 percent for a 
residuals of a right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5257 (2006).



7.  The criteria for a rating in excess of 20 percent for a 
residuals of a left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002);  38 C.F.R. 
§§ 3.159, , 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for dermatitis 
herpetiformis, non-specific urethritis, hypothyroidism, and 
residuals of a left foot injury.  He is also seeking 
increased disability ratings for his service-connected 
residuals of a right knee injury, residuals of a left knee 
injury, and lumbar strain.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze the veteran's claims.

Veterans Claims Assistance Act 
VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2006).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that in 
correspondence dated in May 2004 and December 2005, the RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to his claims, including 
which portion of the information and evidence was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  

Further, the RO provided the veteran with copies of the 
October 1998 rating decision, February 1999 statement of the 
case, August 2000 rating decision, January 2002 rating 
decision, April 2002 statement of the case, November 2003 
Board remand, September 2005 Board remand, and March 2006 
supplemental statement of the case, which included a 
discussion of the facts of the claims, notification of the 
bases of the decisions, and a summary of the evidence used to 
reach the decisions.  The February 1999 and April 2002 
statements of the case and March 2006 supplemental statement 
of the case provided the veteran with notice of all the laws 
and regulations pertinent to his claims and those pertinent 
to the implementation of the VCAA.  

It is also noted that during the course of this appeal, the 
United States Court of Appeals for Veterans Claims (Court or 
CAVC) handed down Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  In Pelegrini II, the Court reaffirmed 
that the enhanced duty to notify provisions under the VCAA 
should be met prior to an initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim.  In the 
instant appeal, the veteran was not provided with such notice 
prior to the initial unfavorable rating decisions.  However, 
throughout the course of the development of the veteran's 
claims, he has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

The Board also notes that while the May 2004 VCAA notice did 
not, the December 2005 VCAA notice did contain a specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claims.  38 C.F.R. 
§ 3.159(b)(1) (2005).  Such notice to the veteran can be 
considered satisfactory since it properly conveyed to the 
veteran the essence of the regulation.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), reversed on other 
grounds, No. 05-7157 (Fed. Cir. April 5, 2006).

Moreover, throughout the course of this appeal, the RO in 
various correspondence, including the rating decision, 
statement of the case, and supplemental statements of the 
case asked the veteran for all the information and evidence 
necessary to substantiate his claims - that is, evidence of 
the type that should be considered by VA in assessing his 
claims.  A generalized request in the initial VCAA notice for 
any other evidence pertaining to the claims would have been 
superfluous and unlikely to lead to the submission of 
additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
initial notice did not harm the veteran, and it would be 
legally proper to render a decision in the case without 
further notice under the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

The Board notes that the RO afforded the veteran pertinent VA 
medical examinations in May 1998, September 1999, May 2000, 
August 2001, and May 2005, for the specific purposes of 
determining the origin and severity of the veteran's 
disabilities at issue.  There is no indication that 
additional examination is necessary for the fair adjudication 
of the veteran's claims.  38 U.S.C.A. § 5103A.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that either needs to be 
or can be obtained.  It does not appear that there are any 
additional pertinent treatment records or personnel records 
to be requested or obtained.  In a statement submitted by the 
veteran in August 2004, he indicated that he had no other 
document to submit, and that VA has fulfilled the duty to 
assist him in the development of his claims.  In a more 
recent statement submitted in May 2006, the veteran indicated 
that all of his treatment was received through VA, that VA 
therefore has what he has, and that there is no new evidence.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims of entitlement to service connection 
and entitlement to increased disability ratings.  

Finally, it is noted that during the pendency of this appeal, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
award of service connection as currently on appeal.  
Regardless, as this decision results in the denial of the 
veteran's claims for entitlement to service connection as 
well as the denials of the claims for increased ratings, the 
question of whether the veteran has been properly notified as 
to the provisions regarding the degree of disability and the 
effective date of an award is rendered moot.  Accordingly, 
the Board will proceed with appellate review.

Service Connection Claims

Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Where a veteran served for at least 90 days during a period 
of war and manifests degenerative joint disease to a degree 
of at least 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  
38 C.F.R. § 3.303(b).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

Dermatitis Herpetiformis

It is the veteran's contention that the job stress that he 
claims was inherent to his active service as a military 
policeman was responsible for his development of dermatitis 
herpetiformis.  He asserts that a medical treatise that he 
has submitted suggests that such a relationship exists.  The 
veteran states that service connection should be granted 
accordingly.  

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is current evidence of dermatitis herpetiformis.  

In response to that question, the Board notes that the claims 
file contains evidence that the veteran currently has 
dermatitis herpetiformis.  Post-service medical records 
include an April 1997 letter from B.G.T., M.D., that 
documents a diagnosis of dermatitis herpetiformis.  Further, 
upon VA examination in May 2005, the pertinent diagnosis was 
"mild dermatitis herpetiformis with small active lesions 
noted on the scalp at the hairline, involving less than one 
percent body surface area."  Clearly, the veteran's claim 
has satisfied Hickson element (1), medical evidence of a 
current disability.  

With respect to Hickson element (2), the service medical 
records document treatment in May 1974 for some pimple-like 
lesions on the chest, as well as frequent ingrown hairs on 
the face.  Subsequent scrapings were positive for a fungus.  
In January 1975, the veteran had rashes on the body; 
examination showed lesions typical of ringworm.  Although no 
diagnosis of dermatitis herpetiformis was made during 
service, based upon the foregoing record of skin-related 
complaints and treatment in service, the Board finds that 
Hickson element (2) has been satisfied as to the claimed 
dermatitis herpetiformis.  The veteran's claim, however, 
fails based upon the third Hickson element.  

With respect to Hickson element (3), while the veteran has 
expressed the opinion that he has current dermatitis 
herpetiformis that can be attributed to his period of 
service, as noted above, the Court has held that a lay 
person, such as the veteran, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

The Board has reviewed the entire body of evidence, including 
the service medical records, the veteran's written 
statements, and the statements of VA and private physicians.  
In this case, no competent medical evidence or opinion has 
been entered into the record which links or relates a current 
dermatitis herpetiformis to the veteran's in-service skin 
treatment, or that the disorder at issue was otherwise 
related to service.  

The medical evidence, in fact, serves to contradict the 
veteran's contention that his current skin disorder is 
related to either the in-service treatment for skin problems, 
or to the stress that he experienced in service that resulted 
in his service-connected anxiety disorder.  

Significantly, the examination of the veteran upon separation 
from service in 1975 showed no complaints or finding relative 
to dermatitis herpetiformis.  Further, in the April 1997 
letter from Dr. B.G.T., in which he noted a diagnosis of 
dermatitis herpetiformis, he stated that this condition is 
not in any way known to be associated with nonspecific 
urethritis, nor is there any known cause for dermatitis 
herpetiformis.  Dr. B.G.T. concluded by stating that there 
were no known associations or predispositions or exposures 
that he could attribute to the time that the veteran spent in 
the military.  

Finally, in May 2005, the VA medical examiner charged with 
providing an opinion on the matter, concluded that there was 
not any record of descriptions of skin problems in the 
service medical records suggestive of dermatitis 
herpetiformis that he was able to find.  The examiner 
prefaced this conclusion by stating that he was unable to 
find any evidence that dermatitis herpetiformis is caused by 
stress or other problems other than certain diseases that the 
veteran apparently did not have symptoms suggestive of.  The 
examiner also stated that in looking through the veteran's 
medical records, the first description that he found of 
lesions consistent with dermatitis herpetiformis was in 
September 1979, but there was no way to link those lesions 
with skin problems the veteran had while in the service.  
Significantly, this opinion was offered by a medical 
professional, was founded upon a review of the claims folder 
and the examination of the veteran, and was supported by 
sound reasons and bases.  It is thus deemed to be of high 
probative value.  

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim for entitlement to service connection for dermatitis 
herpetiformis.  As to the question of according reasonable 
doubt to the veteran's claim, on the basis of a thorough 
review of the record, it is concluded that there is no 
approximate balance of the evidence for and against the 
claim.  Indeed, the preponderance of the evidence is against 
finding that the veteran has dermatitis herpetiformis that 
was incurred or aggravated in service.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  Accordingly, 
service connection for the claimed disorder must be denied.



Non-specific Urethritis 

The appellant argues that he has non-specific urethritis that 
is the result of chronic genitourinary disorders that he had 
during service, but which were not documented in the service 
medical records because they were always treated "off the 
record."  Having carefully considered the veteran's 
contentions with regard to non-specific urethritis in light 
of the record and applicable law, the Board must deny the 
claim.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

VA does not generally grant service connection for symptoms 
alone, without an identified basis for those symptoms.  For 
example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

The appellant has expressed the opinion that he currently has 
non-specific urethritis, and that it is related to his period 
of active service.  Service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  Applying the Hickson analysis, the initial 
question is whether there is evidence of the current claimed 
non-specific urethritis.  The Board finds that the 
preponderance of the evidence is against the current 
existence of the claimed disability, and that the Hickson 
element (1) has therefore not been satisfied as to this 
claim.  

As noted, the appellant has asserted that he currently has 
non-specific urethritis that he contracted in service.  The 
CAVC has held, however, that lay persons, such as the 
appellant, are not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The medical evidence, in fact, serves to contradict the 
appellant's contention that he currently has non-specific 
urethritis.  

In November 2003, the Board remanded the matter to the RO for 
the specific purpose of determining whether the veteran has 
non-specific urethritis that can be related to service.  The 
requested VA examination was conducted in May 2005.  The 
report of the May 2005 examination noted that the veteran's 
claims file was reviewed extensively prior to the preparation 
of the report.  The report contains a history of the 
veteran's in-service treatment for genitourinary complaints 
as provided by the veteran, but indicated that there were no 
actual medical records regarding this.  

Prior to examination, the veteran was noted to have no 
symptoms suggesting any urinary obstruction at the time of 
the examination.  The veteran stated that his urinary stream 
occasionally deviated slightly from a solid column, but was 
generally well-formed, and was not causing any symptoms.  
Upon examination, the urethral orifice appeared normal; there 
was no discharge.  The veteran denied any dysuria or symptoms 
in recent time or any symptoms of urethritis since he was in 
the military.  The examination was noted to have been 
otherwise unremarkable.  Following examination, the pertinent 
assessment was that the "veteran does not have current or 
recurring non-gonococcal urethritis or any problems related 
to possible episodes of urethritis . . . ."  The examiner 
indicated that although there were no records of non-specific 
urethritis in the service, it was quite plausible that the 
veteran may have had such episodes.  The examiner concluded 
that he could "find no evidence of residuals of any of it at 
this time, and definitely no evidence of any chronic non-
gonococcal urethritis, or non-specific urethritis."  

Essentially, other than the veteran's own statements, the 
claims folder contains no current diagnosis of non-specific 
urethritis.  

Critically, the May 2005, VA examination was conducted for 
the express purpose of determining whether the veteran has 
non-specific urethritis, and determined that he did not.  
This examination was conducted based upon a complete review 
of the record, and considerable testing, and included ample 
rationale for the conclusion reached.  The Board finds this 
examination to have been highly probative of the question of 
the current existence of non-specific urethritis.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In other words, service 
connection is granted only for disability, not on the basis 
of the symptoms of a disability.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Service connection cannot be granted for non-
specific urethritis, where, as in the present case, the 
preponderance of the evidence fails to demonstrate that the 
appellant currently has the claimed disability.  The criteria 
for a valid claim for the disability at issue, therefore, 
have not been met in this case.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer at 
225.  While the Board acknowledges that the veteran very 
likely had non-specific urethritis in the past, and is 
sympathetic to the appellant's assertions that he currently 
has the claimed disability, again, he is not qualified to 
render a medical opinion and his statements cannot serve as 
competent medical evidence of a current diagnosis of the 
disorder at issue.  

Pursuant to 38 U.S.C.A. § 5107, where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the appellant currently has the claimed disorder, non-
specific urethritis.  Clearly, the preponderance of the 
evidence is against the claim.  Thus, the Board concludes 
that the appellant's claim for service connection for non-
specific urethritis must be denied.

Hypothyroidism

As noted above, it is the veteran's contention that he had a 
very mild case of hypothyroidism that was rendered much more 
severe as a result of his receipt of the military's anthrax 
vaccine in April 1999.  He states that service connection 
should be granted accordingly.  

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of a current hypothyroidism disability.  

In response to that question, the Board acknowledges that the 
claims file contains evidence that the veteran currently has 
hypothyroidism.  Pursuant to the Board's November 2003 
Remand, a claims file review was conducted in June 2005 by 
R.F.K., M.D., the Chief of the Endocrinology and Metabolism 
Section of the Portland VA Medical Center, for the specific 
purpose of determining whether the veteran has a thyroid 
disorder that could be attributed to service.  In the report 
of that review, Dr. R.F.K. stated that the veteran has well-
documented clinical evidence supporting the diagnosis of 
primary hypothyroidism dating to June 1998.  Clearly, the 
veteran's claim has satisfied Hickson element (1), medical 
evidence of a current disability.  

With respect to Hickson element (2), the service medical 
records document that in April 1999, the veteran did receive 
vaccinations for immunization against several diseases, 
including anthrax.  Given the veteran's allegation that it 
was the receipt of that vaccine that resulted in the 
aggravation of a pre-existing hypothyroidism, for the purpose 
of analysis, the Board finds that Hickson element (2) has 
been satisfied as to the claimed hypothyroidism.  The 
veteran's claim, however, fails based upon the third Hickson 
element.  

With respect to Hickson element (3), while the veteran has 
expressed the opinion that his pre-existing hypothyroidism 
was permanently aggravated by the anthrax vaccine that he 
received in conjunction with his National Guard service, the 
CAVC has held that a lay person, such as the veteran, is not 
competent to offer evidence that requires medical knowledge, 
such as the diagnosis or cause of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

The Board has reviewed the entire body of evidence, including 
the service medical records, the veteran's written 
statements, and the statements of the VA physicians, and 
private physicians.  In this case, no competent medical 
evidence or opinion has been entered into the record which 
links or relates hyperthyroidism to the veteran's service by 
way of aggravation or otherwise.  

The medical evidence, in fact, serves to contradict the 
veteran's contention that his hyperthyroidism was 
specifically related to the anthrax vaccination he received, 
or to his period of service in general.  

Significantly, in June 2005, the VA medical examiner charged 
with providing an opinion on the matter concluded that he was 
"unable to identify any relationship between a disease or 
injury (to include vaccination) incurred by the appellant 
during service and his hypothyroidism."  The examiner 
prefaced this conclusion by providing a review of the 
relevant evidence, and explaining that as a specialist in 
endocrinology with over 15 years experience, he was unaware 
of any association between vaccinations and the development 
or worsening of any thyroid condition in any of his patients.  
He went on to state that a complete search of the medical 
literature also failed to identify any report of a causative 
association between thyroid disease and vaccinations.  
Significantly, this opinion was offered by a medical 
professional, and founded upon a review of the claims folder 
and was supported by sound reasons and bases.  It is thus 
deemed to be of high probative value.  

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim for service connection for hypothyroidism.  As to the 
question of according reasonable doubt to the veteran's 
claim, on the basis of a thorough review of the record, it is 
concluded that there is no approximate balance of the 
evidence for and against the claim.  Indeed, the 
preponderance of the evidence is against finding that the 
veteran has hypothyroidism that was either incurred in or 
aggravated by service, and thus against the claim for service 
connection for hypothyroidism.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).  Accordingly, service 
connection for the claimed disorder must be denied.

Residuals of a Left Foot Injury

It is the veteran's contention that he injured his left foot 
in 1980 while on ACDUTRA.  He has asserted that he was 
treated briefly at the closest facility, Long Beach Naval 
Hospital, and was released for return to duty with "pain-
killers and anti-inflammants."  He states that he continued 
to take aspirin or Ibuprofen on a daily basis for the pain.  
The veteran states that service connection should be granted 
accordingly.  Having carefully considered the veteran's 
contentions with regard to residuals of a left foot injury in 
light of the record and applicable law, the Board must deny 
the claim.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

VA does not generally grant service connection for symptoms 
alone, without an identified basis for those symptoms.  For 
example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

The appellant has expressed the opinion that he currently has 
residuals of a left foot injury, and that it is related to 
his period of ACDUTRA.  Service connection may be granted if 
the evidence establishes that the claimed disability is 
related to service.  Applying the Hickson analysis, the 
initial question is whether there is evidence of the current 
claimed residuals of a left foot injury.  The Board finds 
that the preponderance of the evidence is against the current 
existence of the claimed disability, and that the Hickson 
element (1) has therefore not been satisfied as to this 
claim.  

As noted, the appellant has asserted that he currently has 
residuals of a left foot injury that he contracted in 
service.  The CAVC has held, however, that lay persons, such 
as the appellant, are not competent to offer evidence that 
requires medical knowledge, such as the diagnosis or cause of 
a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The medical evidence, in fact, serves to contradict the 
appellant's contention that he currently has residuals of a 
left foot injury.  

In May 1998, the veteran underwent VA orthopedic examination 
for the evaluation of his knees and left foot.  In the report 
of the examination, it was noted by history that the veteran 
had a left foot injury in the military secondary to sprains, 
and that he had also been kicked in the left foot.  It was 
also noted that the veteran had aggravated his left foot 
symptoms doing heavy lifting and setting up classrooms.  
Examination of the left foot and ankle revealed no plantar 
fascial tenderness or heel pain.  There was a well-healed 
surgical scar over the medial malleolar area inferiorly.  
There was 5 degrees of dorsiflexion and 35 degrees of plantar 
flexion.  Inversion/eversion was normal.  The diagnoses were 
early degenerative joint disease of the left ankle and 
anterior cruciate ligament insufficiency of both knees, with 
early degenerative joint disease.  There was no diagnosis 
relative to the left foot.  

In November 2003, the Board remanded the matter to the RO for 
the specific purpose of determining, among other things, 
whether the veteran has a left foot disorder that can be 
related to service.  The requested VA examination was 
conducted in May 2005.  The report of the May 2005 
examination noted that the veteran's service record and 
claims file were reviewed in conjunction with the preparation 
of the report.  The report quotes the veteran as stating that 
his injuries in the Reserves included one to his left foot.  
The veteran stated that it happened in 1981 or 1983.  The 
veteran noted that he was kicked in the ankle, resulting in a 
significant bone chip that was removed at the VAMC, Portland.  

In the report of the examination, it was noted that the 
veteran was quite definite that his left foot injury was not 
while he was on active duty.  The examiner stated that there 
was no mention of the veteran's left foot injury in the 
service records.  The examiner concluded that without further 
service records in regard to problems in the service that 
would have aggravated the left ankle, he could only say that 
it was less than likely that the left foot involvement is 
related to a service injury, and there is no evidence extant 
that there has been significant aggravation of that condition 
in the service.  In terms of diagnosis, the examiner stated 
that there are no orthopedic diagnoses for the left foot.  
The diagnosis for the left ankle was an old injury to the 
left ankle, with minimal findings physically at this time.  

Essentially, other than the veteran's own statements, the 
claims folder contains no current diagnosis of residuals of a 
left foot injury.  

Critically, the May 2005, VA examination was conducted for 
the express purpose of determining whether the veteran has 
residuals of a left foot injury, and determined that he did 
not.  This examination was conducted based upon a complete 
review of the record, and considerable testing, and included 
ample rationale for the conclusion reached.  The Board finds 
this examination to have been highly probative of the 
question of the current existence of residuals of a left foot 
injury.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In other words, service 
connection is granted only for disability, not on the basis 
of the symptoms of a disability.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Service connection cannot be granted for 
residuals of a left foot injury, where, as in the present 
case, the preponderance of the evidence fails to demonstrate 
that the appellant currently has the claimed disability.  The 
criteria for a valid claim for the disability at issue, 
therefore, have not been met in this case.  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer at 225.  While the Board acknowledges that the 
veteran may have had a left foot injury in the past, and is 
sympathetic to the appellant's assertions that he currently 
has the claimed disability, again, he is not qualified to 
render a medical opinion and his statements cannot serve as 
competent medical evidence of a current diagnosis of the 
disorder at issue.  

Pursuant to 38 U.S.C.A. § 5107, where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the appellant currently has the claimed disorder, residuals 
of a left foot injury.  Clearly, the preponderance of the 
evidence is against the claim.  Thus, the Board concludes 
that the appellant's claim for service connection for 
residuals of a left foot injury must be denied.


Increased Rating Claims

The veteran is seeking increased disability ratings for his 
service-connected residuals of a right knee injury, residuals 
of a left knee injury, and lumbar strain.  The general rating 
criteria for the evaluation of disabilities will be set out, 
followed by a separate analysis for each disability that will 
include the specific rating criteria for that disability.  

General Rating Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2, which require the 
evaluation of the complete medical history of the veteran's 
condition.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  A claim placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved is an original claim as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In such cases, separate ratings may be assigned for 
separate periods based on the facts found, a practice known 
as "staged" ratings.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Lumbar Strain- Initial Rating

The lumbar spine disability at issue was initially 
characterized as lumbar strain as diagnosed in a May 2000 VA 
examination and later described in the August 2000 rating 
decision that granted service connection for the disorder.  
In the August 2000 rating decision, the RO evaluated the 
veteran's lumbar spine disability under Diagnostic Code 5292, 
based upon limitation of motion, and assigned a 20 percent 
disability evaluation, effective from April 10, 1999, the 
date of the receipt of the veteran's claim for service 
connection for that disorder.  This evaluation was based upon 
the application of Diagnostic Code 5292 to the available 
evidence.  The regulations governing the evaluation of spine 
disabilities changed during the pendency of the veteran's 
appeal.

Under Diagnostic Code 5292, which was in effect prior to 
Sept. 26, 2003, limitation of motion of the lumbar spine is 
assigned a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
maximum schedular rating of 40 percent for severe limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to 
Sept. 26, 2003).

The evidence available at the time that service connection 
was granted included the report of a May 2000 VA orthopedic 
examination that was conducted for the explicit purpose of 
determining the severity of the veteran's lumbar disorder.  
The report of that examination represented not only the most 
detailed, but the most profound disability picture associated 
with the veteran's low back not only at the time, but since.  
In that examination, the veteran's low back disability was 
manifested by no worse that moderate limitation of motion of 
the lumbar spine including allowances made for functional 
loss due to pain.  The motion of the veteran's lumbar spine 
was measured to have been 35 degrees of forward flexion 
limited by pain in the upper lumbar spine, 5 degrees of 
hyperextension, 25 degrees lateral bending in both 
directions, and 25 degrees rotation in both directions.  The 
examiner estimated that during flare-ups, the veteran would 
lose an additional 15 degrees of forward flexion, but would 
not be expected to experience increased weakness or 
incoordination in his lower extremities.  

Even when taking into consideration the decreased forward 
flexion during flare-ups, given the extensive pain-free 
movement on lateral bending and rotation of the lumbar spine, 
the Board finds that the veteran's lumbar spine motion does 
not approach or approximate the severe limitation required 
for a 40 percent evaluation under Diagnostic Code 5292.  
Significantly, the motion of the veteran's lumbar spine 
actually increased upon subsequent examination, and thus, 
does not allow for a higher subsequent rating at any time 
during this initial rating period at issue under this 
Diagnostic Code.  

For example, upon the most recent VA orthopedic examination 
in October 2005, the back flexed to 77 degrees, with pain 
upon the extreme of flexion.  Extension was to 20 degrees; 
right bending was to 18 degrees and painful, and left bending 
was accomplished to 30 degrees without pain; and rotation to 
the right and left were to 20 degrees without causing pain.  
This range of motion clearly does not approximate severe loss 
of motion, and arguably does not approach moderate loss of 
motion.  It is noted that x-rays of the lumbar spine in 
October 2005 were said to reveal mild degenerative changes at 
the L5-S1 level, this was said to have been consistent with 
the veteran's age, and not attributed to his service-
connected lumbar strain.  Even if service connection for the 
mild degenerative changes could be so attributed, given that 
the evaluation of arthritis is based upon limitation of 
motion, and that the veteran's current limitation of motion 
does not approach moderate disability, this would not afford 
the veteran a higher disability rating.  

The holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) and 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been 
considered in that regard.  Accordingly, the medical evidence 
is clear that the veteran has pain, particularly with 
extremes of motion, and that he experiences flare ups from 
time to time.  While his limitation of motion when not 
experiencing a flare up is slight, motion does appear more 
limited when the back disability is exacerbated on a flare 
up.  Thus, affording the veteran the benefit of the doubt, 
based upon an overview of the medical record as a whole the 
Board finds that the assignment of a 20 percent evaluation, 
pertinent to moderate limitation of motion under Diagnostic 
Code 5292, is warranted as reflective of disability during 
periods of flare up.

However, severe limitation of motion, even during flare ups, 
has not been shown, and the preponderance of the evidence is 
against a 40 percent evaluation under Diagnostic Code 5292.

The Board has investigated, however, whether any other 
applicable or analogous rating criteria in existence during 
the rating period in question could provide the veteran a 
disability evaluation in excess of the 20 percent rating 
assigned under Diagnostic Code 5292.  As noted, the 
regulations governing the evaluation of spine disabilities 
changed during the pendency of the veteran's appeal.  

In 2002, the evaluation criteria for Diagnostic Code (DC) 
5293, for intervertebral disc syndrome, were amended.  See 67 
Fed. Reg. 54,345-349 (Aug. 22, 2002) (codified at 38 C.F.R. 
§ 4.71a, DC 5293).  The amendment was effective on September 
23, 2002.

In 2003, further amendments were made for evaluating 
disabilities of the spine.  See 68 Fed. Reg. 51,454-458 (Aug. 
27, 2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243).  An omission was then corrected by 
reinserting two missing notes.  See 69 Fed. Reg. 32,449 (June 
10, 2004).  The amendment and correction were made effective 
from September 26, 2003.

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See e.g., VAOPGCPREC 7-2003.  The effective-date 
rule established by 38 U.S.C.A. § 5110(g), however, prohibits 
the application of any liberalizing rule to a claim prior to 
the effective date of such law or regulation.  The veteran 
does get the benefit of having both the old regulation and 
the new regulation considered for the period after the change 
was made.  See Rhodan v. West, 12 Vet. App. 55 (1998), appeal 
dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished 
opinion) (VA may not apply revised schedular criteria to a 
claim prior to the effective date of the pertinent amended 
regulations).

Under the old version of Diagnostic Code 5293, when 
disability from intervertebral disc syndrome is mild, a 10 
percent rating is assigned.  When disability is moderate, 
with recurring attacks, a 20 percent evaluation is warranted.  
A 40 percent rating is in order when disability is severe, 
characterized by recurring attacks with intermittent relief.  
A maximum schedular rating of 60 percent is awarded when 
disability from intervertebral disc syndrome is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  38 C.F.R. § 4.71a, DC 5293 (prior to Sept. 23, 
2002).

In a December 1997 opinion, the General Counsel of the VA 
concluded that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the lumbar 
vertebrae.  The General Counsel therefore concluded that 
pursuant to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
evaluated under this Diagnostic Code if the veteran has 
received less than the maximum evaluation under that Code.  
VAOPGCPREC 36-97.  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, even 
during flare-ups, weakened movement, excess fatigability, or 
incoordination should be noted.

Under the newer version of Diagnostic Code 5293, 
intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warrant a 40 percent 
evaluation, and incapacitating episodes having a total 
duration of at least six weeks during the past 12 months 
warrant a 60 percent evaluation.  38 C.F.R. § 4.71a, DC 5293 
(effective on and after Sept. 23, 2002).

Further, under Note (1) for purposes of evaluations under the 
current Diagnostic Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

Under Note (2), when evaluating on the basis of chronic 
manifestations, VA is to evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.  Id.

Under Note (3), if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is 
evaluated on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id.

Under the old version of Diagnostic Code 5295, a 10 percent 
rating is assigned for lumbosacral strain with characteristic 
pain on motion.  If there is lumbosacral strain with muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in the standing position, a 20 percent 
evaluation is in order.  Finally, a maximum schedular rating 
of 40 percent is awarded when lumbosacral strain is severe, 
with listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, DC 5295 (prior to Sept. 26, 
2003).

Under the amended regulations effective September 26, 2003, 
the evaluation criteria for rating disabilities of the spine 
were revised by establishing a general rating formula that 
applies to all diseases and injuries of the spine.  The 
amendment made editorial changes, not representing any 
substantive change, to the adopted evaluation criteria for 
intervertebral disc syndrome to make them compatible with the 
new general rating formula.  The seven Diagnostic Codes 5286 
through 5292 that involved findings of ankylosis or 
limitation of motion of the spine were deleted.  The amended 
regulations added degenerative arthritis of the spine, DC 
5242, which will ordinarily be evaluated under the general 
rating formula for diseases and injuries of the spine except 
when X-ray findings, as discussed under DC 5003, are the sole 
basis of its evaluation.  Under the amended regulations, new 
diagnostic codes were assigned for conditions already in the 
Rating Schedule, which included DC 5237 for lumbosacral 
strain and DC 5243 for intervertebral disc syndrome.

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the general 
rating formula provides that unfavorable ankylosis of the 
entire spine warrants a 100 percent evaluation.

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent evaluation.

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent evaluation.

Forward flexion of the cervical spine to 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine warrants 
a 30 percent evaluation.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or combined 
range of motion of the cervical spine limited to not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent evaluation.

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height warrants a 10 percent evaluation.

The notes to the General Rating Formula are:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation; 5236 Sacroiliac 
injury and weakness; 5237 Lumbosacral or cervical strain; 
5238 Spinal stenosis; 5239 Spondylolisthesis or segmental 
instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003); 5243 Intervertebral disc syndrome.

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.

In addition, the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes provides:

Incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months warrant a 60 percent 
evaluation.

Incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months warrant 
a 40 percent evaluation.

Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months warrant 
a 20 percent evaluation.

Incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months 
warrant a 10 percent evaluation.

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each 
segment on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.

See 68 Fed. Reg. 51,454-458 (Aug. 27, 2003); 69 Fed. Reg. 
32,449 (June 10, 2004).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where the limitation of motion 
of the specific joint or joints involved is noncompensable, 
under the applicable diagnostic codes, a maximum rating of 10 
percent is warranted where arthritis is shown by x-ray and 
where limitation of motion is objectively confirmed by 
evidence of swelling, muscle spasm, or painful motion.  In 
the absence of limitation of motion, but with X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent rating is warranted.  A 10 percent rating is 
warranted when there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2006).

Prior to September 26, 2003, ankylosis of the lumbar spine at 
a favorable angle warrants a 40 percent evaluation.  
Ankylosis of the lumbar spine at an unfavorable angle 
warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5289.

Under Diagnostic Code 8520, complete paralysis of the sciatic 
nerve warrants an 80 percent evaluation; with complete 
paralysis of the sciatic nerve, the foot dangles and drops, 
no active movement of the muscles below the knee is possible, 
and flexion of the knee is weakened or (very rarely) lost.  
Incomplete paralysis of the sciatic nerve warrants a 60 
percent evaluation if it is severe with marked muscular 
dystrophy, a 40 percent evaluation if it is moderately 
severe, a 20 percent evaluation if it is moderate or a 10 
percent evaluation if it is mild.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2006).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2006).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2006).

As noted above, the veteran's lumbar spine disability has 
been evaluated as 20 percent disabling, effective from April 
10, 1999.  This evaluation was based upon the application of 
Diagnostic Code 5292 to the available evidence.  Also as 
noted above, the medical record since that time documents 
that, in the main, the veteran's low back disability is 
manifested by no worse that moderate limitation of motion of 
the lumbar spine including allowances made for functional 
loss due to pain.  

Significantly, muscle spasm was not shown on VA examination 
in May 2000 nor October 2005.  The veteran denied radicular 
symptoms in May 2000.  Upon VA examination in October 2005, 
knee kick reflexes were equal and active bilaterally, and 
sensation to light touch in the lower extremities was normal.  
Although possible neurological symptoms in the form of 
diminished ankle jerk were noted bilaterally, the VA examiner 
believed this to be more likely related to the veteran's 
nonservice-connected thyroid disorder rather than any type of 
neurological deficiency.  

It is significant to note that although the veteran has not 
maintained full time employment during the majority of this 
appeal, other than his uncorroborated allegations, there has 
been no objective evidence that the veteran has experienced 
incapacitating episodes for any significant length of time 
due to his service-connected lumbar spine disorder, 
characterized as lumbar strain.  

The Board has considered Diagnostic Code 5295 for lumbosacral 
strain.  Diagnostic Code 5295 provides for ratings based, in 
part, on limitation of motion.  Thus, the veteran cannot be 
evaluated under both Diagnostic Code 5292 and Diagnostic Code 
5295.  38 C.F.R. § 4.14.  Under Diagnostic Code 5295, there 
is no evidence to support an evaluation greater than 10 
percent.  There is limited if any evidence of muscle spasms, 
although not on extreme forward bending, and no evidence of 
loss of lateral motion unilaterally in a standing position, 
required to support a 20 percent evaluation under Diagnostic 
Code 5295.  None of the criteria for a 40 percent evaluation 
under Diagnostic Code 5295 are demonstrated.  Accordingly, 
the veteran's disability would not be more appropriately or 
more advantageously rated under the criteria of Diagnostic 
Code 5295.

For purposes of completeness, it is noted that Diagnostic 
Code 5285 applies to residuals of fracture of the vertebra.  
The veteran has not fractured a vertebra, and this Diagnostic 
Code does not apply.  Clearly, there is no ankylosis of the 
lumbar spine, and thus, Diagnostic Codes 5286 and 5289 are 
also not applicable.

For the veteran to attain an evaluation in excess of 20 
percent under the old version of Diagnostic Code 5293, there 
would have to be shown severe intervertebral disc syndrome 
with recurring attacks with intermittent relief for a 40 
percent rating, or pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief for a 60 percent evaluation.  The veteran has only 
mild x-ray findings, and no complaints compatible with 
neuropathy.  As with the criteria for lumbosacral strain, 
Diagnostic Code 5293 contemplates limitation of motion, so 
the veteran could not be evaluated under that code and 
Diagnostic Code 5292 separately prior to September 23, 2002.  
The veteran has no complaints of radiating pain to the legs, 
and recurring attacks with intermittent relief have not been 
demonstrated.  

Based upon the September 23, 2002, Diagnostic Code 5293 
revisions and the September 26, 2003, revisions for the 
reclassified Diagnostic Code 5243, a rating in excess of 20 
percent for intervertebral disc syndrome requires evidence of 
incapacitating episodes of a total duration of at least four 
weeks during the past 12 months or combined separate 
evaluations of the chronic orthopedic and neurological 
manifestations due to this disorder.  The evidence of record 
does not indicate that the veteran has experienced any 
incapacitating episodes as defined by VA regulations.  As 
noted above, although the veteran has claimed to be 
unemployed, he has not attributed his unemployment solely to 
his lumbar strain.  

Thus, under the newer version of Diagnostic Code 5293, the 
veteran's service-connected lumbar strain could clearly 
obtain the higher evaluation by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of its chronic orthopedic and 
neurologic manifestations.  To that end, it is first noted 
that the analysis above shows that there is no basis to grant 
a disability evaluation greater than the 20 percent rating 
previously assigned for the veteran's chronic orthopedic 
manifestations.  

After September 23, 2002, however, VA first became able to 
provide a separate evaluation for the neurologic 
manifestations.  As noted above, however, no neurological 
manifestations, including incontinence and lack of bladder 
control, have been attributed to the veteran's lumbosacral 
spine disorder.  

Essentially, what has not been shown upon objective 
examination is the requisite pathology for the assignment of 
a disability evaluation in excess of 20 percent either prior 
to September 23, 2002, or after September 23, 2002, under any 
of the applicable diagnostic codes used in the assessment of 
the veteran's service-connected lumbar spine.  

Effective after September 26, 2003, a rating in excess of 20 
percent for lumbosacral strain or limited lumbar spine motion 
requires ankylosis of the entire thoracolumbar spine or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less.  The revised regulations also provide, in essence, that 
the ratings include consideration of symptoms of pain, 
stiffness, or aching in the area of the spine.  The evidence 
of record does not show, nor does the veteran allege, that 
his spine is ankylosed.  As described in detail above, recent 
range of motion studies have generally shown forward flexion 
to 77 degrees.  Therefore, the Board finds entitlement to a 
higher, "staged," or separate schedular rating under the 
alternative rating criteria after September 26, 2003, for the 
veteran's service-connected lumbar spine disability is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5237, 
5243 (effective from September 26, 2003).

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The VA examination 
findings persuasively demonstrate the schedular rating is 
adequate in this case.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the Board finds 
the preponderance of the evidence is against the veteran's 
claim for a rating in excess of 20 percent for lumbar strain 
for any period following the effective date of the award of 
service connection, April 10, 1999.



Knee rating criteria

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment and a 30 percent evaluation 
requires severe impairment.  38 C.F.R. Part 4, Diagnostic 
Code 5257.

The words "slight", "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"mild" and "moderate" by VA examiners or other physicians, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6. 

Under Code 5260 for limitation of flexion, a 0 percent 
evaluation is warranted for knee flexion limited to 60 
degrees, a 10 percent evaluation is warranted for knee 
flexion limited to 45 degrees, and a 20 percent evaluation is 
warranted for knee flexion limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

For limitation of extension under Code 5261, a 0 percent 
evaluation is warranted for extension limited to 5 degrees, a 
10 percent evaluation is warranted for extension limited to 
10 degrees, a 20 percent evaluation is warranted for 
extension limited to 15 degrees, a 30 percent evaluation is 
warranted for extension limited to 20 degrees, a 40 percent 
evaluation is warranted for extension limited to 30 degrees 
and a 50 percent evaluation is warranted for extension 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997).  Likewise, the VA 
General Counsel has also held that, when x-ray findings of 
arthritis are present and a veteran's knee disability is 
evaluated under Code 5257, the veteran would be entitled to a 
separate compensable evaluation under Diagnostic Code 5003 if 
the arthritis results in limitation of motion and/or 
objective findings or indicators of pain.  See VAOPGCPREC 9-
98.  Furthermore, to warrant a separate rating for arthritis 
based on X-ray findings and limited motion under Diagnostic 
Codes 5260 or 5261, the limited motion need not be 
compensable but must at least meet the criteria for a zero-
percent rating.  

General Counsel has also held that separate ratings under 
Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned 
for a disability of the same knee.  VAOPGCPREC 9-2004 (Sept. 
17, 2004).   

Right Knee

The veteran's right knee disability has been evaluated as 20 
percent disabling under Diagnostic Code 5257.  The Board 
finds an increased rating is not warranted under this 
Diagnostic Code as the preponderance of the evidence of 
record demonstrates that the instability associated with the 
right knee more nearly approximates moderate instability.  A 
November 1997 VA clinical record includes the notation that 
the veteran had medial and lateral laxity of both knees and 
was noted to have very unstable knees which was more severe 
on the right.  Additionally, in December 1999, physical 
examination revealed substantial medial collateral laxity.  
However, the rest of clinical evidence of record either notes 
the presence of instability but does not quantify it or 
demonstrates that the knee was stable.  A private clinical 
record dated in April 1997 includes an impression of right 
knee anterior cruciate ligament insufficiency.  The extent of 
instability is not quantified.  At the time of May 1998 and 
September 1999 VA examinations, anterior cruciate ligament 
insufficiency of the right knee was diagnosed but the extent 
of instability was not quantified.  In January 2000, an 
assessment was made of bilateral anterior cruciate ligament 
insufficiency without quantification.  An October 2003 
clinical record includes the notation that the veteran 
reported he did not have any buckling or locking in his right 
knee.  The Board notes that in November 2001, the veteran 
underwent a procedure to reconstruct the anterior cruciate 
ligament in his right knee.  The results of this procedure 
were determined to be clinically quite effective at the time 
of the most recent VA examination which was conducted in 
October 2005.  At that time, the examiner determined that the 
knee was completely stable on full extension.  The examiner 
specifically opined that there was no subluxation or lateral 
instability present in the right knee.  Thus, the most recent 
evidence of record demonstrates a stable knee.  

The Board notes the veteran has informed the examiners at the 
time of his VA examinations and has also provided written 
statements and testimony indicating that he experienced a 
collapse of both knees causing him to fall as well as locking 
of the knee.  The Board finds, however, that the opinion of 
the examiner who conducted the most recent VA examination in 
October 2005 to be more probative of whether the veteran has 
instability of the knee or subluxation.  The examiner who 
conducted the October 2005 VA examination performed objective 
testing to determine if there was instability of the knee 
and, based on this testing, determined there was no 
instability or subluxation.  While the veteran is competent 
to report that he had fallen as a result of knee problems, he 
is not competent to determine the cause of the fall.  As a 
lay person, the veteran is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The Board finds that the veteran's reported symptoms 
are less probative in light of the objective medical record.  

The Board finds an increased rating is not warranted when the 
right knee is evaluated under Diagnostic Codes 5260 or 5261 
based on limitation of flexion or extension.  A private 
clinical record dated in April 1997, revealed that the range 
of motion of the right knee was determined to be from 0 to 
125 degrees.  VA examinations conducted in May 1998 and 
September 1999 demonstrated that the range of motion of the 
knee was from 0 to 130 degrees.  In January 2000, the range 
of motion was from 0 to 120 degrees.  An April 2003 VA 
clinical record included the notation that the veteran had a 
full range of motion of the lower extremities.  In October 
2003, the range of motion of the right knee was determined to 
be from 0 to 100 degrees.  The most recent VA examination 
which was conducted in October 2005 also determined that the 
range of motion of the knees was from 0 to 130 degrees.  As 
there is no evidence of record demonstrating that the range 
of motion of the right knee was limited to flexion of 15 
degrees or less nor evidence that extension was limited to 20 
degrees or more, a rating in excess of 20 percent is not 
warranted for the service-connected right knee disability 
based on limitation of flexion or extension.  The Board notes 
the examiner who conducted the October 2005 VA examination 
opined that there was no limitation of motion of the knee.  

An increased rating is also not warranted under either 
Diagnostic Code 5260 or 5261 based on the presence of pain on 
use and functional loss.  The examiner who conducted the 
October 2005 VA examination found that he was unable to 
evaluate the knee for functional loss.  The veteran reported 
the presence of excess fatigability in the right knee but did 
not quantify the degree of additional loss of motion.  Much 
of the evidence of record indicates that the veteran is 
active.  The Board notes there are references in the clinical 
records to the fact that the veteran enjoyed swimming as well 
as hiking and took walks in the woods.  There are also 
discrepancies in the veteran's reports of limitation 
associated with his knees.  In September 2003, it was noted 
that the veteran was very active, was a swimmer, he walked 
and he biked as much as possible.  Only one month later, in 
October 2003, the veteran reported that he was only able to 
walk six blocks without braces and over a mile on soft ground 
with a brace.  He was also able to climb 2 flights of stairs 
without difficulty.  It is not apparent why there is such a 
difference in the symptomatology reported by the veteran.  
The Board finds reduced probative value is to be accorded the 
veteran's reports of knee symptomatology based on this 
discrepancy.  This evidence leads the Board to believe that 
the veteran does not experience additional loss of motion 
based on pain on use or during flares.  

The Board finds a separate disability evaluation is not 
warranted for the right knee based on the presence of 
arthritis.  At the time of the October 2005 VA examination, 
the examiner recorded that X-ray examination of the right 
knee revealed some early arthritis.  The Board further notes, 
however, that the range of motion demonstrated by the right 
knee does equate to a compensable evaluation which would 
allow for the grant of a separate 10 percent evaluation.  A 
non-compensable evaluation under Diagnostic Code 5260 
requires flexion to be limited to 60 degrees and a non-
compensable evaluation under Diagnostic Code 5261 requires 
that extension be limited to 5 degrees.  The greatest 
impairment in the range of motion of the right knee is 
recorded in October 2003, when the range of motion of the 
right knee was determined to be from 0 to 100 degrees.  This 
limitation does not equate to a non-compensable evaluation 
under either Diagnostic Code.  

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The veteran underwent 
surgery on the knee without any other evidence of 
hospitalization.  This does not equate to frequent 
hospitalization.  The VA examination findings persuasively 
demonstrate the schedular rating is adequate in this case.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

As to the question of according reasonable doubt to the 
veteran's claim, on the basis of a thorough review of the 
record, it is concluded that there is no approximate balance 
of the evidence for and against the claim.  The preponderance 
of the evidence is against finding that the right knee 
disability warrants a rating in excess of 20 percent.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).  

Left knee

The veteran's left knee disability has been evaluated as 20 
percent disabling under Diagnostic Code 5257.  The Board 
finds an increased rating is not warranted under this 
Diagnostic Code as the preponderance of the evidence of 
record demonstrates that the instability associated with the 
left knee more nearly approximates moderate instability.  A 
November 1997 VA clinical record includes the notation that 
the veteran had medial and lateral laxity of both knees and 
was noted to have very unstable knees which were more severe 
on the right.  In December 1999, physical examination 
revealed substantial medial collateral laxity.  This 
assessment appeared to be regarding the right knee only.  The 
rest of the clinical evidence of record either notes the 
presence of instability but does not quantify it or 
demonstrates that the knee was stable.  A private clinical 
record dated in April 1997 includes an impression of right 
knee anterior cruciate ligament insufficiency.  There was no 
impression regarding the ligaments of the left knee.  At the 
time of May 1998 and September 1999 VA examinations, anterior 
cruciate ligament insufficiency of the left knee was 
diagnosed but the extent of instability was not quantified.  
In January 2000, physical examination revealed a range of 
motion from 0 to 120 degrees.  The assessment was bilateral 
anterior cruciate ligament insufficiency.  An October 2003 
clinical record includes the notation that the veteran denied 
buckling or locking in his knees.  At the time of the most 
recent VA examination which was conducted in October 2005, 
the examiner noted that Lachman's test was slightly positive 
for anterior cruciate ligament laxity on the left.  The 
examiner also found mild play both medially and laterally 
when the left knee was flexed at 15 degrees.  However, the 
impression included in the report of the October 2005 VA 
examination was that the left knee was relatively normal at 
that time.  The examiner specifically opined that there was 
no subluxation.  Thus, the most recent evidence of record 
demonstrates the presence, at the most, of only slight 
instability in the knee.  

The Board notes the veteran has informed the examiners at the 
time of his VA examinations and has also provided written 
statements and testimony indicating that he experienced a 
collapse of both knees causing him to fall as well as locking 
of the knee.  The Board finds, however, that the opinion of 
the examiner who conducted the most recent VA examination in 
October 2005 to be more probative of whether the veteran has 
instability of the knee or subluxation.  The examiner who 
conducted the October 2005 VA examination performed objective 
testing to determine if there was instability of the knee 
and, based on this testing, determined that there was, at 
most, slight instability and subluxation.  While the veteran 
is competent to report that he had fallen as a result of knee 
problems, he is not competent to determine the cause of the 
fall.  As a lay person, the veteran is not competent to make 
a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The Board finds that the veteran's reported 
symptoms are less probative in light of the objective medical 
record.  

The Board finds an increased rating is not warranted when the 
left knee is evaluated under Diagnostic Codes 5260 or 5261 
based on limitation of flexion or extension.  VA examinations 
conducted in May 1998, September 1999 and October 2005 all 
demonstrated that the range of motion of the knee was from 0 
to 130 degrees.  In January 2000, the range of motion was 
from 0 to 120 degrees.  An April 2003 VA clinical record 
included the notation that the veteran had a full range of 
motion of the lower extremities.  As there is no evidence of 
record demonstrating that the range of motion of the left 
knee was limited to flexion of 15 degrees or less nor 
evidence that extension was limited to 20 degrees or more, a 
rating in excess of 20 percent is not warranted for the 
service-connected left knee disability.  The Board notes the 
examiner who conducted the October 2005 VA examination opined 
that there was no limitation of motion of the knee.  

An increased rating is also not warranted under either 
Diagnostic Code 5260 or 5261 based on the presence of pain on 
use and functional loss.  The examiner who conducted the 
October 2005 VA examination found that he was unable to 
evaluate the knee for functional loss.  The veteran reported 
the presence of excess fatigability but only in the right 
knee.  He did not report any fatigability in the left knee.  
Much of the evidence of record indicates that the veteran is 
active.  The Board notes there are references in the clinical 
records to the fact that the veteran enjoyed swimming as well 
as hiking and took walks in the woods.  There are also 
discrepancies in the veteran's reports of limitation 
associated with his knees.  In September 2003, it was noted 
that the veteran was very active, was a swimmer, he walked 
and he biked as much as possible.  Only one month later, in 
October 2003, the veteran reported that he was only able to 
walk six blocks without braces and over a mile on soft ground 
with a brace.  He was also able to climb 2 flights of stairs 
without difficulty.  It is not apparent why there is such a 
difference in the symptomatology reported by the veteran.  
The Board finds reduced probative value is to be accorded the 
veteran's reports of knee symptomatology based on this 
discrepancy.  This evidence leads the Board to believe that 
the veteran does not experience additional loss of motion 
based on pain on use or during flares.  

The Board finds a separate disability evaluation is not 
warranted for the left knee based on the presence of 
arthritis.  The examiner who conducted the September 1999 VA 
examination included an impression of degenerative joint 
disease in the bilateral knees.  However, the most recent VA 
examination in October 2005 found that the knee was 
relatively normal including on X-ray.  The Board further 
notes, that the range of motion demonstrated by the left knee 
does not equate to a compensable evaluation which would allow 
for the grant of a separate 10 percent evaluation.  A non-
compensable evaluation under Diagnostic Code 5260 requires 
flexion to be limited to 60 degrees and a non-compensable 
evaluation under Diagnostic Code 5261 requires that extension 
be limited to 5 degrees.  The greatest impairment in the 
range of motion is recorded in January 2000 when the range of 
motion of the left knee was determined to be from 0 to 120 
degrees.  This limitation does not equate to a 
non-compensable evaluation under either Diagnostic Code.  

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The VA examination 
findings persuasively demonstrate the schedular rating is 
adequate in this case.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

As to the question of according reasonable doubt to the 
veteran's claim, on the basis of a thorough review of the 
record, it is concluded that there is no approximate balance 
of the evidence for and against the claim.  The preponderance 
of the evidence is against finding that the left knee 
disability warrants a rating in excess of 20 percent.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).  


ORDER

Entitlement to service connection for dermatitis 
herpetiformis is not warranted.  The appeal is denied.  

Entitlement to service connection for non-specific urethritis 
is not warranted.  The appeal is denied.  

Entitlement to service connection for hypothyroidism is not 
warranted.  The appeal is denied.  

Entitlement to service connection for residuals of a left 
foot injury is not warranted.  The appeal is denied.  

Entitlement to a disability evaluation in excess of 20 
percent for residuals of a right knee injury is not 
warranted.  The appeal is denied.  

Entitlement to a disability evaluation in excess of 20 
percent for residuals of a left knee injury is not warranted.  
The appeal is denied.  

Entitlement to an initial disability evaluation in excess of 
20 percent for lumbar strain is not warranted.  The appeal is 
denied.  


REMAND

The veteran has claimed entitlement to an initial rating in 
excess of 50 percent for anxiety with panic attacks and 
depression.  The most recent VA examination of this condition 
was conducted in October 2005.  At that time, the examiner 
diagnosed anxiety disorder not otherwise specified with 
associated situationally predisposed panic attacks as well as 
situational depression.  It was noted that the highest Global 
Assessment of Function (GAF) score for the past year was 70 
and the current GAF at the time of the examination was 55.  
Significantly, the examiner also included the opinion that 
the veteran appears to be unemployable.  The Board notes the 
veteran last worked in 2002.  A copy of a letter of intent 
dated in October 2002 indicates that the veteran intended to 
leave his employment after his leave was exhausted as his 
physical and mental health had deteriorated over the last 
year to the point that he was unable to work 40 hours.  

The Board notes that VA clinical records dated around the 
time of the veteran's leaving his last employment do not 
indicate a significant degree of impairment due to any mental 
disorder.  Depression screens revealed, at most, moderate 
symptoms which were interpreted as indicating that the 
veteran may meet the criteria for major depression and 
require treatment.  There was no indication that the veteran 
had any problems with panic attacks around the time of his 
leaving employment.  It is not apparent upon what basis the 
VA examiner who conducted the October 2005 VA examination 
determined that the veteran was unemployable.  The Board 
notes the GAF of 55 assigned at that time is indicative of 
only moderate symptoms.  The Board further notes the use of 
the word apparently tends to diminish the probative value of 
this evidence.  The Board finds the veteran should be 
scheduled for a VA examination to determine the level of 
impairment of the service-connected mental disability.  

Accordingly, the case is REMANDED for the following action:

1.  AMC should afford the veteran a VA 
psychiatric examination.  AMC should 
advise the veteran that any failure to 
attend the scheduled examination might 
have an adverse effect on his claim for a 
higher initial evaluation for his 
psychiatric disability.  AMC should 
forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm in 
his written report that he conducted such 
a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) identify the nature and severity of all 
manifestations of the veteran's 
psychiatric disability;

b) specifically indicate whether the 
veteran's psychiatric disability causes 
deficiencies in work, school, family 
relations, judgment, thinking, and/or 
mood;

c) comment on the presence or absence of 
suicidal ideation, obsessional rituals, 
abnormal speech, panic attacks, 
depression, impaired impulse control, 
spatial disorientation, neglect of 
personal appearance and hygiene, 
difficulty adapting to stressful 
situations, and an inability to establish 
and maintain effective relationships;

d) specifically indicate whether the 
veteran's psychiatric disability renders 
him totally disabled occupationally; and

e) provide detailed rationale, with 
specific references to the record, for the 
opinions provided.

2.  Once all development is completed, AMC 
should readjudicate the veteran's claim of 
entitlement to an initial rating in excess 
of 50 percent for his mental disability 
based on a consideration of all of the 
evidence of record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.

Thereafter, subject to current appellate 
procedure, the RO should return this case 
to the Board for further consideration, if 
in order.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


